                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

CLEARWATER INSURANCE COMPANY and         )
EVEREST REINSURANCE COMPANY,             )
                                         )
       Plaintiffs,                       )
                                         )
v.                                       ) CASE NO. 4:16CV195 HEA
                                         )
THE DOE RUN RESOURCES CORPORATION )
f/k/a ST. JOE MINERALS CORPORATION, AIU )
INSURANCE COMPANY, FIRST STATE           )
INSURANCE COMPANY, GOVERNMENT           )
EMPLOYEES INSURANCE COMPANY,            )
NORTHBROOK INSURANCE COMPANY, and )
ZURICH INSURANCE COMPANY,               )
                                         )
       Defendants.                       )

                 OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant the Doe Run Resources

Corporation’s (“Doe Run”) Motion to Dismiss Northbrook Insurance Company’s

Amended Cross-Claim and AIU Insurance Company’s First Amended Cross-

Claim, [Doc. No. 233], and Motion to Dismiss First State’s Amended Cross-

Claims, [Doc. No. 241]. The respective parties have filed oppositions to these

motions. The Motions will be denied.

      On March 3, 2017 and June 11, 2018, the Court entered its Opinion,

Memorandum and Orders addressing the issues that are raised in the current
Motions. For the reasons previously set forth in those Orders, the Motions are

again denied.

      Accordingly,

      IT IS FURTHER ORDERED that Doe Run’s Motion to Dismiss

Northbrook Insurance Company’s Amended Cross-Claim and AIU Insurance

Company’s First Amended Cross-Claim, [Doc. No. 233], is denied;

      IT IS FURTHER ORDERED that Doe Run’s Motion to Dismiss First

State’s Amended Cross-Claims, [Doc. No. 241], is denied.

      Dated this day 13th of March, 2019.




                                      ___________________________________
                                         HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE




                                         2
